Citation Nr: 0729364	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  
He served in Vietnam and was awarded the Purple Heart Medal 
and the Combat Action Ribbon.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).

The veteran's October 2002 claim for service connection for 
tinnitus and PTSD was granted in an April 2003 rating 
decision.  The veteran disagreed with the disability ratings 
assigned and subsequently perfected an appeal as to these 
issues.

Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the April 2003 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable disability rating; denied service connection 
for left ear hearing loss; denied service connection for a 
kidney condition; and denied service connection for malaria.  
The veteran did not submit a notice of disagreement as to any 
of those issues.  Thus, those issues are not in appellate 
status and will be addressed no further herein.  



FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.   There is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

The veteran seeks an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  He 
essentially contends that VA regulations allow for an 
assignment of 10 percent disability rating for each ear for 
his service connected tinnitus disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issues on 
appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

With regard to the issue of entitlement to an increased 
disability rating for tinnitus, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

The issue of entitlement to an increased disability rating 
for tinnitus in this case deals with the issue of whether VA 
regulations allow for the assignment of separate disability 
ratings for tinnitus.  The pertinent facts in this case are 
not in dispute; application of pertinent provisions of the 
law and regulations will determine the outcome.  The Board 
finds that no amount of additional evidentiary development 
would change the outcome of this case, and therefore the 
provisions of the VCAA are not applicable.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented, and the veteran elected 
in his December 2004 VA Form 9 substantive appeal not to 
participate in a hearing before a Veterans Law Judge.  
Moreover, his representative has presented written argument 
on his behalf, most recently in September 2007.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).




	(CONTINUED ON NEXT PAGE)





Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The veteran filed his claim of entitlement to service 
connection for tinnitus in October 2002.  Where, as here, a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003; see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  


Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that he is entitled to an assignment of separate 
disability ratings for each ear.  This issue as been put to 
rest by the United States Court of Appeals for the Federal 
Circuit.  

The Federal Circuit has held that the VA's interpretation of 
its regulations that a veteran is entitled only to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral, is proper.  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 
38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The veteran's contention is inapposite to the 
Federal Circuit's holding.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The veteran has not in connection with his claim for an 
increased disability rating for tinnitus, indicated nor 
presented evidence to support the premise, that his service-
connected tinnitus results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  In addition, as noted elsewhere in this 
decision, his sole contention is that VA regulations allow 
for the assignment of separate 10 percent ratings for 
tinnitus.
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.




REMAND

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.

For reasons stated immediately below, the Board finds that 
this issue must be remanded for additional procedural 
development.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of the evidence required 
to substantiate a claim.  In the November 2002 VCAA letter, 
the veteran was informed only of what evidence was required 
to establish a service connection claim.  The veteran has 
never received notice, as required by the VCAA, of what the 
evidence must show to establish an increased disability 
rating claim.

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.
The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

The Board observes in passing that additional evidence, in 
the form of a medical treatment records dated in March 
through June 2005, has been added to the record since the 
November 2004 statement of the case.  The veteran's 
accredited representative has waived RO consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2006).  This remand, 
however, will enable the agency of original jurisdiction to 
review such evidence.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claim, with consideration of the 
newly submitted evidence referenced above.  
If the claim is denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


